UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4323



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT SANDERS MOORE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-03-382)


Submitted:   November 22, 2004         Decided:     December 29, 2004


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     Anna Mills Wagoner, United States Attorney,
Michael A. DeFranco, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Robert Sanders Moore entered a conditional guilty plea to

possession of a firearm by a convicted felon under 18 U.S.C.

§§ 922(g)(1), 924(a)(2) (2000), reserving the right to appeal the

denial   of    his   motion   to   suppress   evidence   seized   following

execution of a search warrant.        On appeal, Moore asserts that the

search warrant was invalid and that evidence seized following the

execution of the search warrant is fruit of the poisonous tree.

Finding no merit to his claims, we affirm.

              Moore, a convicted felon, resided at 401A Meredith Avenue

and sold drugs from this location.       In his application for a search

warrant for this address and his supporting affidavit, the police

detective inadvertently referred interchangeably to “401A Meredith

Avenue” and “401A Mendota Avenue.”          The warrant itself listed “401

A Mendota Avenue” as the address to be searched.                  Following

execution of the search warrant, officers found the firearm that

resulted in Moore’s conviction.

              Moore argues that the search warrant was invalid because

it referred to Mendota Avenue instead of Meredith Avenue.           We find

that this technical error did not invalidate the search warrant.

              The Fourth Amendment provides that “no Warrants shall

issue, but upon probable cause, supported by Oath or affirmation,

and particularly describing the place to be searched, and the

persons or things to be seized.”            U.S. Const. amend. IV.      The


                                    - 2 -
requirement for particularity “ensures that the search will be

carefully tailored to its justifications, and will not take on the

character of the wide-ranging exploratory searches the Framers

intended to prohibit.”        Maryland v. Garrison, 480 U.S. 79, 84

(1987). The particularity requirement is satisfied when an officer

in possession of a search warrant describing a particular place to

be searched can reasonably ascertain and identify the intended

place to be searched.       United States v. Owens, 848 F.2d 462, 463

(4th Cir. 1988) (citing Steele v. United States, 267 U.S. 498, 503

(1925)).     Even if the description of the place to be searched is

mistaken, there is no Fourth Amendment violation when the officers

executing    the   search   reasonably   believe   that   the   warrant   is

sufficiently particular and that they are searching the correct

location.    Garrison, 480 U.S. at 84-89.      An erroneous description

or a factual mistake in the search warrant will not necessarily

invalidate the warrant and the subsequent search.         Owens, 848 F.2d

at 463-64.

            In this case, it was clear to the officers that they were

to search Moore’s residence and that he resided at 401A Meredith

Avenue.    The application for the search warrant and the affidavit

in support of the application inadvertently mentioned 401A Mendota

Avenue, a similar sounding address; however, the majority of the

references in these documents were to the correct address:            401A

Meredith Avenue.     Furthermore, the warrant clearly concerned the


                                  - 3 -
illegal activities of a particular individual, Moore, and the

officers knew that he resided at 401A Meredith Avenue and had been

investigating Moore’s drug dealing at that address.   We find that

under the facts of this case, the technical error in the search

warrant did not invalidate the warrant or the evidence seized when

the warrant was executed.   We therefore conclude that the district

court properly denied Moore’s suppression motion.

          For these reasons, we affirm Moore’s conviction.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                               - 4 -